                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

SETH HULETT, as Part of Rep. of We
                                 §
the People,                      §
                                 §
           Plaintiff,            §
                                 §
v.                               §                      Civil Action No. 3:18-CV-1623-L
                                 §
FEDERAL GOVERNMENT; CONGRESS; §
and PRESIDENT, Executive Branch, §
                                 §
           Defendants.           §

                                               ORDER

        On August 24, 2018, United States Magistrate Judge Renée Harris Toliver entered the

Findings, Conclusions and Recommendation of the United States Magistrate Judge (“Report”),

recommending that the court dismiss with prejudice this action under 28 U.S.C. § 1915(e)(2)(B) as

frivolous. No objections to the Report were filed.

        Having reviewed the pleadings, file, record in this case, and Report, the court determines that

the findings and conclusions of the magistrate judge are correct, accepts them as those of the court,

and dismisses with prejudice this action under 28 U.S.C. § 1915(e)(2)(B) as frivolous.

        The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification, the court

incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th Cir.

1997). The court concludes that any appeal of this action would present no legal point of arguable

merit and would, therefore, be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). In the

event of an appeal, Plaintiff may challenge this certification by filing a separate motion to proceed



Order – Page 1
in forma pauperis on appeal with the clerk of the United States Court of Appeals for the Fifth

Circuit. See Baugh, 117 F.3d at 202; Fed. R. App. P. 24(a)(5).

       It is so ordered this 7th day of November, 2018.



                                                    _________________________________
                                                    Sam A. Lindsay
                                                    United States District Judge




Order – Page 2
